212 F.3d 54 (1st Cir. 2000)
UNITED STATES OF AMERICA,  Appellee,v.KENNETH W. BRASSARD, Defendant, Appellant.
No. 97-1885
United States Court of Appeals For the First Circuit
Heard March 6, 2000Decided May 12, 2000

Peter F. Kuntz, by appointment of the court, for appellant.
Kenneth W. Brassard pro se.
Kathleen A. Felton, Attorney, Criminal Division, U.S.  Department of Justice, with whom Margaret E. Curran, United States  Attorney, and Richard W. Rose, Assistant U.S. Attorney, were on  brief, for appellee.
Before: Boudin, Stahl, and Lynch,  Circuit Judges.
LYNCH, Circuit Judge.


1
Following a jury trial, Kenneth W.  Brassard was convicted of attempted possession with intent to  distribute cocaine, see 21 U.S.C. §§ 841(a)(1), 846, and use of a  firearm during and in relation to a drug trafficking offense, see 18 U.S.C. § 924(c)(1).  He was sentenced to consecutive terms of 5  years imprisonment, as well as four years of supervised release. His appeal alleges various and numerous errors by the district  court at trial and sentencing, none of which has merit. Consequently, we affirm.

I.

2
The government says that Brassard was caught in a  straightforward reverse sting operation; Brassard says he was  entrapped.  Each side presented its version of events to the jury,  an outline of which follows.


3
Brassard owned a janitorial services company that had  contracts to clean several Burger King franchises in southern New  England. Seeking additional contracts, in June 1995, he went to  speak to Ronald Rego, the manager of a Burger King.  Unbeknownst to  Brassard, Rego was an informant for the Providence Police.  Rego  testified that Brassard, in order to get a contract, offered him a  kickback, which he refused.  He then testified that, after he  mentioned to Brassard that he also worked at a Spanish nightclub,  Brassard asked him if he knew anyone "in the business," meaning the  drug business.  Rego testified further that Brassard pestered him  until Rego put him in contact with a drug dealer.  In fact, the  person with whom Rego put Brassard in contact was a detective with  the Providence Police.


4
Claiming entrapment, Brassard testified that Rego  pressured him into finding buyers for his drugs, and Brassard,  desperate for work after losing two accounts and having his car  mysteriously ruined, feigned interest so that Rego would give him  a cleaning contract. Finally, Brassard says, he agreed to a plan in  which he would buy cocaine provided that Rego would take the drugs  from him and sell them himself.  Rego, Brassard said, coached him  on how to act like a drug dealer and told him to bring a gun to the  drug purchase.  Rego was motivated, Brassard alleged, by a deal he  had with the Providence Police to recoup a percentage of moneys  forfeited as a result of his tips.


5
In January 1996, Rego's handler, Detective Frank  DellaVentura of the Providence Police, gave Detective Freddy Rocha,  an undercover narcotics officer, Brassard's phone number.  Rocha  was to pose as a drug dealer named Raul.  DellaVentura said that  Brassard was expecting "Raul" to call him about a drug deal.  After  a few conversations in which Rocha and Brassard discussed the  quantity and price of the drugs, as well as, allegedly, Brassard's  past history as a drug dealer, Brassard agreed to purchase a  kilogram of cocaine from Rocha for $18,000.  Brassard was to place  a down payment of $5000, with the remainder secured by Brassard's  mobile home as collateral.  The conversations between Rocha and  Brassard were recorded.  Brassard and Rego arranged to meet at the  Marriott Hotel, in Providence, Rhode Island, on January 26, 1996. After the exchange of cash for cocaine was made in a hotel  bathroom, Brassard was arrested as he attempted to leave.  A loaded  handgun was found on him.

II.

6
Brassard, through his attorney and pro se, raises seven  grounds for appeal.

1. Discovery

7
Brassard says that the district court erred when it  conditioned further discovery of information as to promises,  inducements, or rewards made to the informant Rego on the calling  of the informant as a witness at trial.  General information had  been provided before trial.  Brassard says that, if he had received  the additional information before trial, he would not have had to  call Rego as a witness, a witness who was clearly more favorable to  the government.  This amounts, he says, to a violation of Brady v. Maryland, 373 U.S. 83 (1963).  The government says that it turned  over all relevant information a month before trial, including the  total amount paid to Rego from prior closed cases, and that the  district court ordered more specific disclosures (the precise  amounts paid to Rego in each case) in sufficient time for the  defense to make use of them at trial.


8
We review for abuse of discretion, see United States v. Josleyn, 99 F.3d 1182, 1196 (1st Cir. 1996), and there was none. Production was ordered in adequate time for the information to be  used effectively by the defense at trial.  We reject the argument  that the late production of more detailed evidence, if late it was,  forced the defense to call the informant Rego as a witness, or that  it caused prejudice.  See Strickler v. Greene, 119 S. Ct. 1936,  1948 (1999); Josleyn, 99 F.3d at 1196.

2. Government's Opening

9
Brassard says that the district court should have granted  his motion for a mistrial after the government, in its opening  argument, made one impermissible reference to inadmissible hearsay  evidence.  We review for abuse of discretion.  See United States v. Sepulveda, 15 F.3d 1161, 1184 (1st Cir. 1993).  Brassard objected  to the prosecutor's statement, "Now the Defendant asked the  informant if he knew where the Defendant could purchase a large  quantity of cocaine.  As I already told you, unbeknownst to the  Defendant, however, the informant had been employed by the  Government on several prior occasions."  The objection was based on  the prosecution's assertion that it did not intend to call the  informant Rego as a witness.  The hearsay statement contradicted  Brassard's version of who introduced the topic of drugs, and the  question of who first introduced the topic of drugs was pertinent  to the entrapment defense.  In response to the objection, the trial  prosecutor argued that the information could be introduced without  calling Rego as a witness.  The district court disagreed and  sustained the objection.  Brassard then turned down the court's  offer of a curative instruction and, instead, moved for a mistrial. The judge denied the motion.  The government now acknowledges that  the prosecutor erred in making the statement, but says that the  error was harmless.


10
The district court judge did not abuse his discretion. The offending remark was brief, the judge had told the jury that  counsel's statement was not evidence, the judge offered a curative  instruction, and it is likely that, coming when it did, the remark  had no effect.  As noted in United States v. Brandon, 17 F.3d 409,  446 (1st Cir. 1994), "[t]he level of prejudice, if any, was not  sufficiently significant to overturn the judge's decision to accept  the defendant['s] tactical choice to forgo more appropriate methods  of addressing the potential prejudice in favor of the unrealistic  and unnecessary solution of a dismissal or a new trial."

3. Tape Recordings

11
Brassard, pro se, says that the tape recordings and  transcripts of conversations between him and the undercover agent  were impermissibly admitted because no foundation was laid, because  the first tape was incomplete, and because the tapes were not  properly authenticated.  We review for abuse of discretion.  See United States v. Carbone, 798 F.2d 21, 24 (1st Cir. 1986).  In his  testimony, Detective Rocha, who made the recordings and  transcripts, laid proper foundation and made proper authentication  of the tapes and the transcripts, explaining how the first minute  was irreparably damaged while he was making copies of the tapes. See United States v. Doyon, 194 F.3d 207, 212-13 (1st Cir. 1999). While the initial moments of one of the tapes were destroyed, that  did not make that tape inadmissible.  See id.  Further, there was  ample cross-examination of Detective Rocha on the substance of the  conversation that took place during the missing portion of the tape  to allow the jury to evaluate for itself the content and importance  of that part as to both the prosecution's and the defense's cases. See id.

4. Questioning of Informant

12
Brassard says that the district court erred when it  allowed the government, over his objection, to ask the informant  certain questions, which, he contends, elicited inadmissible  hearsay and violated the Constitution's Confrontation Clause.  See U.S. Const. amend. VI.  He challenges, in particular, Rego's  testimony that his Burger King district manager, Gary Poulin, "blew  right up" when he heard that Rego was considering Brassard for a  cleaning contract, as well as Rego's explanation of why Poulin  reacted that way (which included the statement "I guess they [i.e.,  Burger King] had a problem .. about drugs").  The government's  questioning did not elicit hearsay because the testimony was not  offered for its truth but to show that Rego had a reason not to  hire Brassard and decided so quickly.  Further, there are no  Confrontation Clause issues because Poulin, the declarant, later  testified at trial.  See United States v. Palow, 777 F.2d 52, 57  (1st Cir. 1985).

5. Cross-examination of Brassard

13
Brassard says that the court erred, in violation of  Federal Rule of Evidence 608(b), when it allowed the government to  cross-examine him and question two Burger King employees regarding  Brassard's prior employment history with Burger King, particularly  the reasons for Burger King's termination of its contract with  Brassard's company.1  Brassard made no objection to this line of  questioning at trial and so review is for plain error.  See United  States v. Conley, 186 F.3d 7, 15 (1st Cir. 1999).  This questioning  was not improper impeachment in violation of Rule 608(b) because  Brassard's prior employment history with Burger King was not a  specific instance of conduct for the purpose of attacking his  credibility, nor was the questioning about a collateral unrelated  matter.  The questioning was relevant to rebut Brassard's  entrapment defense: the evidence made it clear that Brassard knew  he would not get a Burger King contract, thereby making it more  likely that Brassard was the one who initiated the drug-dealing  conversation.

6. Sentencing

14
Brassard says that the district court erred in the  computation of his offense level for sentencing because he  "lack[ed] the resources to buy as agreed."  Thus, pointing to the  last sentence of application note 12 of § 2D1.1 of the United  States Sentencing Guidelines, he claims that he should have been  treated like a seller who "was not reasonably capable of  providing[] the agreed-upon quantity of the controlled substance,"  and the court should have "exclude[d] from the offense level  determination the amount of the controlled substance that . . . he  . . . was not reasonably capable" of purchasing.  U.S.S.G. § 2D1.1,  application note 12.


15
There was no error in sentencing.  Brassard agreed and  intended to purchase one kilogram of cocaine.  Application note 12  of the Sentencing Guidelines, § 2D1.1, specifies that, "in a  reverse sting, the agreed-upon quantity of the controlled substance  would more accurately reflect the scale of the offense because the  amount actually delivered is controlled by the government, not by  the defendant."  The last sentence of application note 12, relied  on by Brassard and quoted above, which deals with a defendant  selling drugs, clearly does not apply.  See United States v. Gomez,  103 F.3d 249, 252-53 (2d Cir. 1997).  See generally United States v. Williams, 109 F.3d 502, 511-12 (8th Cir. 1997) (noting that  courts applied the last sentence of the pre-1995 version of  application note 12 to reverse stings, but not deciding whether the  same should be done after the 1995 amendments, which, inter alia,  added specific language concerning reverse stings).

7. Ineffective Assistance of Counsel

16
Brassard, pro se, says that his trial counsel was  ineffective.  This claim is premature and inappropriate to hear on  direct appeal "[s]ince the existing record does not enable reliable  appellate review."  United States v. Ademaj, 170 F.3d 58, 64 (1st  Cir.), cert. denied, 120 S. Ct. 206 (1999).

III.

17
For these reasons, we affirm the judgment and sentence of  the district court.



Notes:


1
 Rule 608(b) states, in pertinent part:
Specific instances of the conduct of a witness, for the  purpose of attacking or supporting the witness' credibility,  other than conviction of a crime as provided in rule 609, may  not be proved by extrinsic evidence.
Fed. R. Evid. 608(b).